               Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 1 of 11




 1                                                                   Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      OMARI TAYLOR,
 9                                                     NO. 3:18-cv-05682-BHS
                                Plaintiff,
10                    v.                               PLAINTIFF’S MOTION FOR
                                                       RECONSIDERATION OF ORDER
11    JON VANGESEN and KITSAP COUNTY,                  GRANTING SUMMARY JUDGMENT
                                Defendants.            DISMISSAL OF FOURTEENTH
12                                                     AMENDMENT CLAIM
13                                                     NOTE ON MOTION CALENDAR:
                                                       February 3, 2021
14

15

16
                                  INTRODUCTION AND PROCEDURAL HISTORY
17
               This litigation involves claims brought by Plaintiff Omari Taylor (“Taylor”) against
18
      Defendants Jon VanGesen and Kitsap County (“VanGesen”) pursuant to 42 U.S.C. § 1983,
19
      alleging deprivation of his right to equal protection of the law under the Fourteenth
20
      Amendment, deprivation of his right to be free from unreasonable search and seizure under the
21
      Fourth Amendment, and deprivation of his right to free speech under the First Amendment.
22
               On January 20, 2021, this Court partially granted VanGesen’s Motion for Summary
23
      Judgment—ruling that there are facts in the record sufficient to maintain Taylor’s First and
24
      Fourth Amendment claims, but dismissing the Fourteenth Amendment claim based on Ninth
25
      Circuit precedent articulated in Bingham v. City of Manhattan Beach, 341 F.3d 939, 948–49
26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER             CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                            701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 1                                      Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                      (206) 622-8020

     TAY027-0001 6479054.docx
                Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 2 of 11




 1    (9th Cir. 2003), overruled on other grounds by Edgerly v. City & Cnty. of San Francisco, 599

 2    F.3d 946, 956 n.14 (9th Cir. 2010). Dkt. 72. Critically, the Court stated in its Order that it

 3    “interprets Taylor’s Fourteenth Amendment Claim to be a selective enforcement claim”1 and

 4    concluded that the evidence presented by Taylor is “nearly identical to that in Bingham.”2 This

 5    demonstrates that the Court overlooked or misapprehended both the nature of Taylor’s

 6    Fourteenth Amendment claim, and circumstantial indicia of discriminatory purpose in the

 7    record that go beyond the facts in Bingham that were insufficient to survive summary judgment.

 8    Pursuant to Fed. R. Civ. P. 54(b), Taylor respectfully requests that this Court reconsider and

 9    reverse that portion of its January 20, 2021 order which granted summary judgment dismissal

10    of Taylor’s Fourteenth Amendment claim. As required by LR 7(h)(2), Taylor identifies below

11    the specific matters and evidence he believes was overlooked and/or misapprehended by the

12    Order.3

13                                                 ISSUES PRESENTFD
14              This motion presents the following issues for resolution by this Court:
15              1.      Did this Court err when it analyzed Taylor’s equal protection claim as a selective
16    prosecution claim?
17              2.      Did this Court overlook specific facts in the record which demonstrate that
18    VanGesen acted intentionally and detained Taylor because of his race?
19

20

21

22
         1
23          Dkt. 72 at 7:15-20.
         2
            Id. at 11:6-8.
24        3
            This motion is supported by the pleadings, declarations and exhibits filed in support of Plaintiff Omari
      Taylor’s Opposition to Defendant Jon VanGesen’s Motion for Summary Judgment (See Dkt. 65 (Opposition);
25    Dkt. 66 (Johnson Decl.); Dkt. 67 (Taylor Decl.) and Dkt. 68 (Winquist Decl.)), and the pleadings and documents
      already filed in this matter.
26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                        CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                                        701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 2                                                  Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                                  (206) 622-8020

     TAY027-0001 6479054.docx
               Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 3 of 11



                                                   AUTHORITY
 1
      A.       Reconsideration under Rule 54(b).
 2
               Rule 54(b) permits a court to revise or reconsider any order “that adjudicates fewer than
 3
      all the claims….at any time before the entry of a judgment adjudicating all the claims and all
 4
      the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b); Kirby v. City of E. Wenatchee, No. 12-
 5
      CV-190-JLQ, 2013 WL 2396008, at *1 (E.D. Wash. May 31, 2013). Accord Am. Canoe Ass'n
 6
      v. Murphy Farms, Inc., 326 F.3d 505, 514–15 (4th Cir. 2003).
 7
               Relief under Rule 54(b) may be entered “as justice requires.” Judicial Watch v. Dep't of
 8
      Army, 466 F. Supp. 2d 112, 123 (D.D.C.2006) “For guidance, the court may look to the standard
 9
      used to review a motion made pursuant to Federal Rule of Civil Procedure 59(e).” Ankeney v.
10
      Zavaras, 524 F. App'x 454, 458 (10th Cir. 2013). District courts, however, “have more
11
      flexibility in applying Rule 54(b) than in determining whether reconsideration is appropriate
12
      under Rules 59(e) and 60(b).” Cobell v. Norton, 224 F.R.D. 266, 272 (D.D.C. 2004).
13
               Accordingly, a “district court may reconsider and reverse a previous interlocutory
14
      decision for any reason it deems sufficient[.]” Abada v. Charles Schwab & Co., 127 F. Supp.
15
      2d 1101, 1102 (S.D. Cal. 2000); see also Wright v. Watkins & Shepard Trucking, Inc., 968 F.
16
      Supp. 2d 1092, 1096 (D. Nev. 2013); Allison v. Dolich, No. 3:14-CV-1005-AC, 2018 WL
17
      747380, at *1 (D. Or. Feb. 7, 2018).
18
                                                   ARGUMENT
19
      A.       The Order mistakenly views Taylor’s Fourteenth Amendment claim as a “selective
20             enforcement” claim.
21             The Court’s Order states, “The Court interprets Taylor’s Fourteenth Amendment claim
22    to be a selective enforcement claim—a variant of a selective prosecution claim.” Dkt. 72 at
23    7:15-20 (citing United States v. Sellers, 906 F.3d 848, 852 (9th Cir. 2018)). But Taylor’s claim
24    is not a selective enforcement claim. Selective enforcement claims, like selective prosecution
25    claims, both rest on the assertion that the executive branch official actually perceived both white
26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                 CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                                701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 3                                          Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                          (206) 622-8020

     TAY027-0001 6479054.docx
               Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 4 of 11




 1    and non-white individuals to be guilty of the same offense. For example, in United States v.

 2    Armstrong, 517 U.S. 456 (1996) the defendant asserted that prosecutors actually believed that

 3    both white and nonwhite individuals, like Armstrong, were committing the crime of possession

 4    of cocaine with intent to distribute, but that they were choosing to prosecute only nonwhite

 5    individuals because they were nonwhite. In the related context of law enforcement detentions,

 6    a claim of selective enforcement rests upon the assumption that a police officer actually

 7    believed that both white and nonwhite individuals were committing an offense (criminal, or, as

 8    in this case, a civil infraction), but that he was choosing to detain only the nonwhite individuals.

 9             In this case, Taylor is asserting that VanGesen did not actually believe that Taylor was

10    committing a traffic infraction by driving with a cracked taillight. Taylor is asserting that

11    VanGesen did not have such a belief because he never saw the crack in the taillight until after

12    he detained Taylor in Heather Sinn’s driveway. This Court has found that Taylor has presented

13    evidence from which a jury could find that Taylor is correct and that VanGesen did not see the

14    defect in the taillight.4 Thus, Taylor is not asserting “selective” enforcement of the vehicle

15    equipment law. Taylor is asserting pretextual enforcement of the law. He is asserting that the

16    cracked taillight was not any part of the motive for the stop. Instead, he is asserting that Taylor

17    was detained because (1) VanGesen saw that an African-American man was driving in an

18    overwhelmingly white city, (2) some African-Americans sell illegal drugs, (3) VanGesen had

19    prior experience with illegal drug trafficking in the same general neighborhood, (4) VanGesen

20    mistakenly believed that Taylor had turned onto the street where VanGesen had previously

21    made a drug arrest; (5) VanGesen doubted that Taylor had any friends living in the house where

22    Sinn was living and challenged Taylor on that point, and (6) that VanGesen suspected that

23    Taylor was there to sell drugs to someone in that house. If a jury were to accept Taylor’s

24
         4
           In denying dismissal of Taylor’s Fourth Amendment claim, the Court specifically ruled that Taylor has
25    presented evidence, sufficient to survive summary judgment, to support his theory that VanGesen could not have
      seen Taylor’s broken taillight. Dkt 72. At 13:19-14:3 (stating that this issue is “plainly disputed”).
26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                        CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                                        701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 4                                                  Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                                  (206) 622-8020

     TAY027-0001 6479054.docx
               Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 5 of 11




 1    explanation as to why he was detained, then Taylor would establish that his race was a

 2    motivating factor for his detention.

 3    B.       The fact that VanGesen never stopped any other driver, white or black, in the
               daytime, for a cracked taillight, supports Taylor’s contention that VanGesen did
 4             not actually see the crack in Taylor’s taillight.
 5             The evidence Taylor presented showed that VanGesen had never stopped anyone else
 6    for driving with a cracked taillight during daylight hours. This evidence supports Taylor’s
 7    contention that VanGesen never saw the crack in his taillight. Such a tiny crack would be very
 8    hard to see even if VanGesen were very close to the rear of the car and had sufficient time to
 9    make the observation. The fact that the only driver VanGesen has ever detained for this
10    equipment infraction during daylight hours is African-American was offered to show that
11    VanGesen’s contention that he detained Taylor for the taillight infraction was a pretext. It was
12    not offered to show “selective” enforcement. One cannot select a car for detention for a cracked
13    taillight if one never sees the broken taillight at all.
14             The misapprehension of Taylor’s claim lead this Court to task Taylor with what is
15    effectively an impossible burden of demonstrating or specifically identifying other drivers that
16    VanGesen could have targeted for no reason but did not. See e.g. Sellers, 906 F.3d at 853
17    (asking claimant in selective enforcement claim related to reverse-sting operations to prove who
18    “could have been targeted…but was not….is asking him to prove a negative; there is simply no
19    statistical record for a defendant to point to.”).
20    C.       This Court’s reliance on Bingham is misplaced.           Bingham is not a selective
21             enforcement case.

22             This Court misinterprets Taylor’s claim as one of “selective enforcement,” and then

23    relies on Bingham as support for the conclusion that Taylor has failed to produce sufficient

24    evidence to create a genuine issue of fact for trial of that claim. But Bingham is not a selective

25    enforcement case. Significantly, nowhere in the Bingham opinion does the Ninth Circuit use

26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                               701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 5                                         Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                         (206) 622-8020

     TAY027-0001 6479054.docx
               Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 6 of 11




 1    either the phrase “selective enforcement” or “selective prosecution.” The officer who detained

 2    Bingham allegedly did so because he saw him weaving in his lane. Bingham never conceded

 3    that he was weaving. On the contrary, he flatly denied it. Bingham never argued that although

 4    he was weaving, there were other lane-weaving drivers who were white whom the officer did

 5    not stop because he was choosing to “select” black lane-weavers for detention.

 6    D.       An Equal Protection claim may be based on a single racially discriminatory act.
               Proof of a pattern of such conduct is not required.
 7
               Equal Protection claims brought in different contexts show that where—like under the
 8
      present circumstances—the claimant bears a particularly arduous evidentiary burden, a prima
 9
      facie showing of racial discrimination may be made by relying solely on the facts concerning
10
      the case at hand.         See e.g., Batson v. Kentucky, 476 U.S. 79, 93 (1986) (challenging
11
      prosecution’s use of peremptory strikes in jury selection). This is a viable analytical framework
12
      that the Order did not consider when it interpreted Mr. Taylor’s claim to be a selective
13
      prosecution claim.
14
               Moreover, this approach is consistent with the well-settled proposition set forth
15
      in Arlington Heights v. Metropolitan Housing Department Corp., that “a consistent pattern of
16
      official racial discrimination” is not “a necessary predicate to a violation of the Equal Protection
17
      Clause,” and that even a single “invidiously discriminatory governmental act” may not be
18
      “immunized by the absence of such discrimination in the making of other comparable
19
      decisions.”5 As a result of misapprehending the nature of Mr. Taylor’s Fourteenth Amendment
20
      claim, the Court overlooked specific facts in this case (facts more fully articulated below) that
21
      would allow “a reasonable trier of fact to find by a preponderance of the evidence that”
22

23

24         5
           429 U.S. 252, 266 n. 14 (1977) (summarizing nonexhaustive list of subjects—all related to the particular
      circumstances of the case at hand—relevant to determining whether racially discriminatory intent was
25    motivating factor in legislative action including “the specific sequence of events leading up to the challenged
      decisions,” “[d]epartures from the normal procedural sequence,” and “legislative or administrative history.”).
26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                          CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                                           701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 6                                                     Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                                     (206) 622-8020

     TAY027-0001 6479054.docx
               Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 7 of 11




 1    VanGesen’s decision to target Taylor was racially motivated. See, e.g., Serrano v.

 2    Francis, 345 F.3d 1071, 1082 (9th Cir. 2003).

 3    E.       The Order overlooks evidence sufficient for a jury to find that VanGesen’s acts
               were racially motivated.
 4
               In ruling that the present case is “nearly identical” to Bingham, the Order overlooks
 5
      facts in the case that were simply not present in Bingham, and which are sufficient for a trier of
 6
      fact to find that VanGesen targeted Taylor, at least in part because of his race. For this reason,
 7
      Bingham is distinguishable. Bingham argued on appeal that in granting summary judgment
 8
      dismissal of his Equal Protection claim, the district court disregarded four key facts:
 9
                    (1) That that the officer is white and Bingham is black; (2) that the officer
10                  was able to see Bingham's race before initiating the traffic stop; (3) that the
11                  City of Manhattan Beach is predominantly white; and (4) that no citation was
                    issued for Bingham’s “erratic driving,” the officer’s alleged reason for
12                  initiating the stop.

13    Bingham, 341 F.3d at 948. The Ninth Circuit summarized Bingham’s position as arguing,
14    essentially, that “because he is African–American, the officer is white, and they disagree about
15    the reasonableness of the traffic stop, these circumstances are sufficient to raise an inference of
16    racial discrimination.” Id. Judge Reinhardt’s concurring opinion goes further in explaining
17    that Bingham did not provide any tangible evidence to show that the “real” reason for the traffic
18    stop was his race. Id. at 954.
19             Thus, it is clear that Bingham and the many cases within the Ninth Circuit following its
20    mandate stand for the proposition that “evidence that the plaintiff and the defendant are of a
21    different race or ethnicity combined with a disagreement as to the reasonableness of the
22    defendant's conduct toward the plaintiff is alone insufficient to show a violation of the Equal
23    Protection Clause. Loharsingh v. City & Cty. of San Francisco, 696 F. Supp. 2d 1080, 1106
24    (N.D. Cal. 2010) (emphasis added) (citing Bingham, 341 F.3d at 949). But, contrary to the
25    Order’s conclusion, Taylor does not merely present evidence that “a White police officer pulled
26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                  CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                                  701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 7                                            Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                            (206) 622-8020

     TAY027-0001 6479054.docx
               Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 8 of 11




 1    over a Black driver in a predominately White area, and the driver stated that the officer could

 2    see his race prior to the stop.” Dkt. 72 at 11:6-8.

 3             In addition to the evidence that the Court ruled was sufficient for Taylor to proceed on

 4    his First and Fourth Amendment claims, Taylor also presented evidence that VanGesen almost

 5    immediately became “aggressively inquisitive”6 asking Taylor about what he was doing in the

 6    neighborhood (which is predominantly White) and where Taylor lived—even though Taylor

 7    had already provided VanGesen his identification and informed VanGesen that he was at the

 8    residence to visit a friend. 7 VanGesen’s disbelief that Taylor had legitimate business in this

 9    predominantly White neighborhood was obvious enough that it prompted Mr. Taylor to quip

10    that “he [VanGesen] was going to feel really stupid” when Heather Sinn came out of her home

11    and revealed that Taylor was, in fact, at the residence to visit her for dinner. 8 The Order also

12    overlooks evidence supporting an inference that VanGesen believed Taylor was in the area to

13    buy drugs. VanGesen mistakenly believed that Mr. Taylor had turned right onto Patricia Street,

14    a street which stuck out in VanGesen’s mind because of a prior investigation and drug bust

15    VanGesen had made in the area.9 Deputy Fred Breed also took a statement from Heather Sinn

16    after the Incident and in doing so inquired as to whether Mr. Taylor used drugs. However, at

17    his deposition, Breed could not articulate or recall any circumstance about the Incident that led

18    him to ask Ms. Sinn if she knew of Taylor having any drug use.10

19             These facts—in addition to Mr. Taylor’s race, the demographics of the area, and the

20    evidence supporting Taylor’s Fourth Amendment claim—are strong circumstantial evidence

21    supporting the inference that VanGesen’s actions were racially motivated and based on

22
         6
            Johnson Decl. ¶ 3, Ex. B (Taylor Dep.) at 122:4-5.
23       7
            Johnson Decl. ¶ 3, Ex. B (Taylor Dep.) at 121:18-126:19.
          8
24          See Johnson Decl. ¶ 3, Ex. B (Taylor Dep.) at 133:23-134:4; Johnson Decl. ¶ 4, Ex. C (Sinn Dep.) at 10:1-3
      (“I heard Mr. Taylor say, “you’re going to feel real stupid in a minute.””); and Omari Taylor Decl. ¶ 61.
          9
25          See Johnson Decl. ¶ 2, Ex. A (VanGesen Dep.) at 65:22-66:17.
          10
             See Johnson Decl. ¶ 11, Ex. G (Breed Dep.) at 34:25-41:25.
26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                         CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                                         701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 8                                                   Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                                   (206) 622-8020

     TAY027-0001 6479054.docx
               Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 9 of 11




 1    VanGesen’s assumption that a black man had no legitimate reason to be in a largely white

 2    neighborhood unless he was there to purchase drugs or commit some other crime. If Mr. Taylor

 3    cannot proceed on these facts, the Order effectively rules that an Equal Protection claim based

 4    on race discrimination cannot proceed absent evidence of some overt statement or confession

 5    of racial animus made by a defendant.

 6             That VanGesen badgered Taylor about his reason for being in Port Orchard—a line of

 7    questioning that had no plausible connection to the garden variety traffic infraction VanGesen

 8    claims he was investigating—is precisely the type of circumstantial evidence that has been held

 9    sufficient to sustain a jury finding that a traffic stop was based on racial animus, and is therefore

10    the type of “race related” comment that the Order erroneously concluded was missing from the

11    record. See Price v. Kramer, 200 F.3d 1237, 1248 (9th Cir. 2000) (Fourth Amendment claim,

12    but question of racial animus was at issue for purposes of awarding punitive damages). In

13    Price, the Ninth Circuit held that the plaintiffs presented sufficient evidence at trial to support

14    a conclusion of racial animus based in part on the nature of the officers’ questioning of two

15    black teenagers (asking them what they were doing in Torrance, a predominantly white city of

16    Los Angeles metro area) compared to the nature of the questionable traffic stop:

17             [R]acial bias was an obvious and appropriate subject to explore given the nature
               of the case. In closing arguments, it was appropriate for the plaintiffs' counsel to
18             tell the jury it could infer racial bias from all of the circumstances. The first such
               circumstance was the fact that when the officers first decided to make a U-turn
19
               and follow the plaintiffs' car, all they had seen were two young African American
20             males driving down a major boulevard in an unremarkable manner. The next
               circumstance it was appropriate to ask the jury to consider was the questions
21             directed by Officer Kramer to the white teen, Nicholas Cramer. The officer asked
               Cramer whether he knew the two black teens, whether they were actually his
22             friends, and how long he had known them. No comparable questions were asked
23             of the black plaintiffs. Instead, Kramer asked Price and Mason, the two African
               American teens “What are you doing out here?” The officer also told Mason
24             “You're not supposed to be here.” In leaving, the officers' last words to the boys
               were, “Get the hell out of here.” The plaintiffs' counsel appropriately introduced
25             testimony to prove these facts and, on that basis, appropriately urged the jury to
               draw the inference that the officers had acted on racial bias.
26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                   CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                                   701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 9                                             Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                             (206) 622-8020

     TAY027-0001 6479054.docx
              Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 10 of 11




 1    Id. at 1251.

 2             The facts of the present case similarly support the inference, sufficient to survive

 3    summary judgment, that VanGesen targeted Taylor believing that he, a black man, did not

 4    actually know anyone in the largely white neighborhood he was in, and had no legitimate reason

 5    to be in the area.        On these facts, Mr. Taylor’s Fourteenth Amendment claim survives

 6    VanGesen’s motion to dismiss.

 7                                                 CONCLUSION
 8             For the reasons stated herein, Plaintiff Omari Taylor respectfully requests that this Court
 9    reconsider and reverse its January 20, 2021 order granting summary judgment dismissal of
10    Taylor’s Fourteenth Amendment Equal Protection claim.
11
               DATED this 3rd day of February, 2021.
12

13                                                       s/ Randolph J. Johnson
                                                      James E. Lobsenz WSBA #8787
14                                                    Randolph J. Johnson WSBA #50129
15                                                    Attorneys for Plaintiff
                                                      CARNEY BADLEY SPELLMAN, P.S.
16                                                    701 Fifth Avenue, Suite 3600
                                                      Seattle, WA 98104
17                                                    Phone: (206) 622-8020
                                                      lobsenz@carneylaw.com
18                                                    johnson@carneylaw.com
19

20

21

22

23

24

25

26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER                  CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                                 701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 10                                          Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                           (206) 622-8020

     TAY027-0001 6479054.docx
              Case 3:18-cv-05682-BHS Document 73 Filed 02/03/21 Page 11 of 11




 1                                  CERTIFICATE OF SERVICE

 2            I hereby certify that on this 3rd day of February, 2021, I electronically filed the
      foregoing PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER GRANTING SUMMARY
 3    JUDGMENT DISMISSAL OF FOURTEENTH AMENDMENT CLAIM with the Clerk of the Court
      using the CM/ECF system which will send notification of such filing to the following:
 4

 5             Attorneys for Defendants
               Ione S. George
 6             John C. Purves
               KITSAP COUNTY PROSECUTOR'S OFFICE
 7             614 Division St MS-35A
               Port Orchard WA 98366-4676
 8
               igeorge@co.kitsap.wa.us
 9             jcpurves@co.kitsap.wa.us

10
               DATED this 3rd day of February, 2021.
11

12                                                 s/ Deborah A. Groth
                                                 Legal Assistant
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER            CARNEY BADLEY SPELLMAN, P.S.
     GRANTING SUMMARY JUDGMENT DISMISSAL OF                           701 Fifth Avenue, Suite 3600
     FOURTEENTH AMENDMENT CLAIM – 11                                    Seattle, WA 98104-7010
     (3:18-cv-05682-BHS)                                                     (206) 622-8020

     TAY027-0001 6479054.docx
